
	

114 S3443 IS: To prohibit the United States Government from making cash payments to state sponsors of terrorism, and for other purposes.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3443
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit the United States Government from making cash payments to state sponsors of terrorism,
			 and for other purposes.
	
	
		1.Prohibition on cash payments to state sponsors of terrorism
 (a)In generalNotwithstanding any other provision of law, on and after the date of the enactment of this Act, the United States Government may not provide, directly or indirectly, to a government of a state sponsor of terrorism or an agent acting on behalf of such a government—
 (1)monetary instruments; or (2)precious metals.
				(b)Application to North Korea
 (1)In generalSubject to paragraph (2), subsection (a) shall apply with respect to the provision of monetary instruments or precious metals to the Government of the Democratic People's Republic of Korea, or an agent acting on behalf of that Government, in the same manner and to the same extent as such subsection applies with respect to the provision of monetary instruments or precious metals to the government of a state sponsor of terrorism or an agent acting on behalf of such a government.
 (2)TerminationParagraph (1) terminates on the date on which the President makes the certification to Congress under section 402 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9252).
 (c)DefinitionsIn this section: (1)Monetary instrumentsThe term monetary instruments has the meaning given the term in section 1010.100(dd) of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
 (2)Precious metalThe term precious metal has the meaning given the term in section 1027.100(d) of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
 (3)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined to be a government that has repeatedly provided support for acts of international terrorism for purposes of—
 (A)section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)(1)(A)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
 (B)section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)); (C)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or
 (D)any other provision of law.  